UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1632


HELEN GERALD,

                 Plaintiff - Appellant,

          v.

KENNETH DAVIS,

                 Defendant - Appellee.




                               No. 15-1636


HELEN FAYE GERALD,

                 Plaintiff - Appellant,

          v.

MULLINS POLICE DEPARTMENT,

                 Defendant - Appellee.




Appeals from the United States District Court for the District
of South Carolina, at Florence. Cameron McGowan Currie, Senior
District Judge. (4:15-cv-01149-CMC; 4:15-cv-00288-CMC)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Helen Gerald, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

     In these consolidated appeals, Helen Gerald seeks to appeal

the district court’s judgments dismissing her complaints.                         We

dismiss the appeals for lack of jurisdiction because the notices

of appeal were not timely filed.

     Parties     are   accorded   30        days   after   the     entry    of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

     In No. 15-1632, the district court’s judgment was entered

on the docket on May 5, 2015.                In No. 15-1636, the district

court’s judgment was entered on the docket on March 31, 2015.

The notices of appeal were filed on June 10, 2015.                           Because

Gerald failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period in either case, we

dismiss the appeals.       We dispense with oral argument because the

facts   and   legal    contentions     are    adequately    presented        in   the

materials     before   this   court    and    argument     would    not     aid   the

decisional process.

                                                                           DISMISSED


                                        3